UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

AT GREENEVILLE
UNITED STATES OF AMERICA )
) No. 2:19-CR-196
V. ) JUDGE GREER
)
ALFONSO RAMACUS )
PLEA AGREEMENT

The United States of America, by the United States Attorney for the Eastern District of
Tennessee, and the defendant, Alfonso Ramacus, and the defendant’s attorney, Casey A. Sears, II,
have agreed upon the following:

1, The defendant will plead guilty to the following count(s) in the indictment:

a) Count One, that is, conspiracy to distribute fifty grams or more of
methamphetamine, its salts, its isomers, and salts of its isomers, in violation of 21 U.S.C. §§ 846,
841(a)(1) and 841(b)(1)(A).

The punishment for this offense is as follows: A minimum mandatory 10 years up to life
imprisonment, a fine of up to $10,000,000.00, a minimum of five years up to life on supervised
release, and a $100.00 mandatory assessment fee.

oe In consideration of the defendant’s guilty plea(s), the United States agrees to move
the Court at the time of sentencing to dismiss the remaining count(s) against the defendant in this
indictment.

3. The defendant has read the indictment, discussed the charges and possible defenses
with defense counsel, and understands the crime(s) charged.

4, In support of the defendant’s guilty plea, the defendant agrees and stipulates to the

following facts. which satisfy the offense elements. These are the facts submitted for purposes of

e Rl
B24 4

Case 2:19-cr-00196-JRG-CRW Document 242 Filed 03/06/20 Page 1 of 9 Cor

OL) |
the defendant’s guilty plea. They do not necessarily constitute all of the facts in the case. Other
facts may be relevant to sentencing. Both the defendant and the United States retain the right to
present additional facts to the Court to ensure a fair and appropriate sentence in this case.

The defendant was a member of a drug trafficking organization led by co-defendant Joshua
Davis during the time frame set forth in the indictment.

On September 20, 2017, a detective with the Kingsport Police Department was investigating
an incident in the Wal-Mart parking lot. While conducting his investigation, he observed the
defendant acting suspiciously. The detective asked the defendant if he was there to buy or sell
methamphetamine. The defendant admitted to having methamphetamine inside his vehicle and gave
consent for the detective to search his vehicle and retrieve the methamphetamine. The detective
located 2.18 grams of methamphetamine, as well as digital scales, a butane torch, and a glass bubble
pipe.

On March 14, 2018, agents interviewed a confidential source (CS) in Knoxville, Tennessee.
CS stated that he purchased methamphetamine from the defendant on approximately ten (10)
occasions. Each time, he purchased quantities of one half (1/2) gram to an eight ball (3.5 grams).

On December 5, 2018, officers with the Kingsport Police Department conducted a traffic
stop on a silver Mitsubishi occupied by the defendant and Michael Barrett. Officers located
approximately 43.2 grams of crystal methamphetamine, various drug paraphernalia, and a firearm.
Both the defendant and Barrett were charged and placed under arrest.

On February 26, 2019, the defendant was arrested by the Kingsport Police Department after
he fled from law enforcement in a white Chevrolet Trailblazer, and later on foot. Following his

arrest, officers located a glass pipe and a zipper case that contained a scale and approximately 2.6

Case 2:19-cr-00196-JRG-CRW Document 242 Filed 03/06/20 Page 20f9 PagelD #: 363
grams of crystal methamphetamine in a plastic bag beside the defendant. The defendant was
transported to the Kingsport City Jail for booking and processing.

On February 26, 2019, agents interviewed the defendant at the Kingsport Police Department.
The defendant stated that the main person bringing in methamphetamine to the Kingsport area was
co-defendant Joshua Davis. Davis also supplied methamphetamine to co-defendant David Garber, a
friend of the defendant. The defendant indicated that he had purchased 4 ounce quantities of
methamphetamine multiple times from David Garber, Adam Bear, Bobbie Sue Widener, David
Derrick, Stuart Propst, Connie Terry, Victor Ray, and Caleb Daugherty. The defendant purchased
% to one ounce of methamphetamine from Ray on a couple of occasions, and an “eight-ball” to 4
ounce from Jason Bingham. The defendant also stated that he took a trip with Michael Barrett to
Louisville, Kentucky, where Barrett picked up approximately one (1) pound of methamphetamine
and brought it back to Tennessee.

On March 1, 2019, agents interviewed a confidential source at the Scott County (VA)
Sheriff's Office. CS stated that he had purchased “eight-bal!” (3.5 gram) quantities of
methamphetamine a couple of times from the defendant.

In an interview of co-defendant Joshua Davis, Davis indicated that he soid
methamphetamine to co-defendant David Garber and that Garber supplied the defendant with
methamphetamine.

The defendant admits that he conspired with at least one other person to distribute
methamphetamine as charged in the indictment, and that he is responsible for the distribution of at
least 50 grams but less than 150 grams of methamphetamine (actual). The parties agree that there
are insufficient facts from which to apply U.S.S.G. § 2D1.1(b)(1).

Ds The defendant is pleading guilty because the defendant is in fact guilty.

Case 2:19-cr-00196-JRG-CRW Document 242 Filed 03/06/20 Page 30f9 PagelD #: 364
The defendant understands that, by pleading guilty, the defendant is giving up several rights,
including:

a) the right to plead not guilty;

b) the right to a speedy and public trial by jury;

c) the right to assistance of counsel at trial;

d) the right to be presumed innocent and to have the burden of proof placed on
the United States to prove the defendant guilty beyond a reasonable doubt;

e) the right to confront and cross-examine witnesses against the defendant;

f) the right to testify on one’s own behalf, to present evidence in opposition to
the charges, and to compel the attendance of witnesses; and

g) the right not to testify and to have that choice not used against the defendant.

6. The parties agree that the appropriate disposition of this case would be the following

as to each count:

a) The Court may impose any lawful term(s) of imprisonment, any lawful
fine(s), and any lawful term(s) of supervised release up to the statutory maximum(s);

b) The Court will impose special assessment fees as required by law; and

c) The Court may order forfeiture as applicable and restitution as appropriate.
No promises have been made by any representative of the United States to the defendant as to what
the sentence will be in this case. Any estimates or predictions made to the defendant by defense
counsel or any other person regarding any potential sentence in this case are not binding on the
Court, and may not be used as a basis to rescind this plea agreement or withdraw the defendant’s
guilty plea(s). The defendant understands that the sentence in this case will be determined by the

Court after it receives the presentence investigation report from the United States Probation Office

Case 2:19-cr-00196-JRG-CRW Document 242 Filed 03/06/20 Page 4o0f9 PagelD #: 365
and any information presented by the parties. The defendant acknowledges that the sentencing
determination will be based upon the entire scope of the defendant’s criminal conduct, the
defendant’s criminal history, and pursuant to other factors and guidelines as set forth in the
Sentencing Guidelines and the factors set forth in 18 U.S.C. § 3553.

7% Given the defendant’s agreement to plead guilty, the United States will not oppose a
two-level reduction for acceptance of responsibility under the provisions of Section 3E1.1(a) of the
Sentencing Guidelines. Further, if the defendant’s offense level is 16 or greater, and the defendant
is awarded the two-level reduction pursuant to Section 3E1.1(a), the United States agrees to move,
at or before the time of sentencing, the Court to decrease the offense level by one additional level
pursuant to Section 3E1.1(b) of the Sentencing Guidelines. Should the defendant engage in any
conduct or make any statements that are inconsistent with accepting responsibility for the
defendant’s offense(s), including violations of conditions of release or the commission of any
additional offense(s) prior to sentencing, the United States will be free to decline to make such
motion, to withdraw that motion if already made, and to recommend to the Court that the defendant

not receive any reduction for acceptance of responsibility under Section 3E1.1 of the Sentencing

Guidelines.
8. The defendant agrees to pay the special assessment in this case prior to sentencing.
9. Financial Obligations. The defendant agrees to pay all fines and restitution imposed

by the Court to the Clerk of Court. The defendant also agrees that the full fine and/or restitution
amount(s) shall be considered due and payable immediately. If the defendant cannot pay the full
amount immediately and is placed in custody or under the supervision of the Probation Office at any
time, the defendant agrees that the Bureau of Prisons and the Probation Office will have the

authority to establish payment schedules to ensure payment of the fine and/or restitution. The

Case 2:19-cr-00196-JRG-CRW Document 242 Filed 03/06/20 Page 5of9 PagelD #: 366
defendant further agrees to cooperate fully in efforts to collect any financial obligation imposed by
the Court by set-off of federal payments, execution on non-exempt property, and any other means
the United States deems appropriate. The defendant and counsel also agree that the defendant may
be contacted post-judgment regarding the collection of any financial obligation imposed by the
Court without notifying the defendant’s counsel and outside the presence of the defendant’s counsel.
In order to facilitate the collection of financial obligations to be imposed with this prosecution, the
defendant agrees to disclose fully all assets in which the defendant has any interest or over which
the defendant exercises control, directly or indirectly, including those held by a spouse, nominee, or
other third party. In furtherance of this agreement, the defendant additionally agrees to the
following specific terms and conditions:

a) If so requested by the United States, the defendant will promptly submit a
completed financial statement to the U.S. Attorney’s Office, in a form it provides and as it directs.
The defendant promises that such financial statement and disclosures will be complete, accurate,
and truthful.

b) The defendant expressly authorizes the U.S. Attorney’s Office to obtain a
credit report on the defendant in order to evaluate the defendant’s ability to satisfy any financial
obligation imposed by the Court.

c) If so requested by the United States, the defendant will promptly execute
authorizations on forms provided by the U.S. Attorney’s Office to permit the U.S. Attorney’s Office
to obtain financial and tax records of the defendant.

10. The defendant acknowledges that the principal benefits to the United States of a plea
agreement include the conservation of limited government resources and bringing a certain end to

the case. Accordingly, in consideration of the concessions made by the United States in this

Case 2:19-cr-00196-JRG-CRW Document 242 Filed 03/06/20 Page 6o0f9 PagelD #: 367
agreement and as a further demonstration of the defendant’s acceptance of responsibility for the
offense(s) committed, the defendant voluntarily, knowingly, and intentionally agrees to the
following:

a) The defendant will not file a direct appeal of the defendant’s conviction(s) or
sentence with one exception: The defendant retains the right to appeal a sentence imposed above
the sentencing guideline range determined by the Court or above any mandatory minimum sentence
deemed applicable by the Court, whichever is greater. The defendant also waives the right to appeal
the Court’s determination as to whether the defendant’s sentence will be consecutive or partially
concurrent to any other sentence.

b) The defendant will not file any motions or pleadings pursuant to 28 U.S.C.

§ 2255 or otherwise collaterally attack the defendant’s conviction(s) or sentence, with two
exceptions: The defendant retains the right to file a § 2255 motion as to (i) prosecutorial
misconduct and (il) ineffective assistance of counsel.

c) The defendant will not, whether directly or by a representative, request or
receive from any department or agency of the United States any records pertaining to the
investigation or prosecution of this case, including, without limitation, any records that may be
sought under the Freedom of Information Act, 5 U.S.C. Section 552, or the Privacy Act of 1974,

5 U.S.C. Section 552a.

11. This plea agreement becomes effective once it is signed by the parties and is not
contingent on the defendant’s entry of a guilty plea. Ifthe United States violates the terms of this
plea agreement, the defendant will have the right to withdraw from this agreement. If the defendant
violates the terms of this plea agreement in any way (including but not limited to failing to enter

guilty plea(s) as agreed herein, moving to withdraw guilty plea(s) after entry, or by violating any

Case 2:19-cr-00196-JRG-CRW Document 242 Filed 03/06/20 Page 7of9 PagelD #: 368
court order or any local, state or federal law pending the resolution of this case), then the United
States will have the right to void any or all parts of the agreement and may also enforce whatever
parts of the agreement it chooses. In addition, the United States may prosecute the defendant for
any and all federal crimes that the defendant committed related to this case, including any charges
that were dismissed and any other charges which the United States agreed not to pursue. The
defendant expressly waives any statute of limitations defense and any constitutional or speedy trial
or double jeopardy defense to such a prosecution. The defendant also understands that a violation of
this plea agreement by the defendant does not entitle the defendant to withdraw the defendant’s
guilty plea(s) in this case.

12. The United States will file a supplement in this case, as required in every case by the
Local Rules of the United States District Court for the Eastern District of Tennessee, even though
there may or may not be any additional terms. If additional terms are included in the supplement,
they are hereby fully incorporated herein.

13. This plea agreement and suppiement constitute the full and complete agreement and
understanding between the parties concerning the defendant’s guilty plea to the above-referenced
charge(s), and there are no other agreements, promises, undertakings, or understandings between the
defendant and the United States. The parties understand and agree that the terms of this plea
agreement can be modified only in writing signed by all of the parties and that any and all other
promises, representations, and statements whether made before, contemporaneous with, or after this

agreement, are null and void.

Case 2:19-cr-00196-JRG-CRW Document 242 Filed 03/06/20 Page 8o0f9 PagelD #: 369
J. DOUGLAS OVERBEY
UNITED STATES ATTORNEY

 

3/1 [2070 By:

Date J.KGREGO BOWMAN
Assistant United States Attorney

/\
/

4/30 ben Mon

 

 

 

 

 

Date’ ALFONSO RAMACUS
Defendant
a é : ; > att Y Ao en ff
3/Yf2- _ we Lifer, f. KewF -é”
Date CASEYA. SEARS, II

Attorney for the Defendant

Case 2:19-cr-00196-JRG-CRW Document 242 Filed 03/06/20 Page 9of9 PagelD #: 370
